 


110 HRES 1332 EH: Recognizing the importance of connecting foster youth to the workforce through internship programs, and encouraging employers to increase employment of former foster youth.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1332 
In the House of Representatives, U. S., 
 
July 31, 2008 
 
RESOLUTION 
Recognizing the importance of connecting foster youth to the workforce through internship programs, and encouraging employers to increase employment of former foster youth. 
 
 
Whereas, on any given day, there are more than 500,000 youth in foster care in the United States;  
Whereas an estimated 26,000 of these youth are discharged from the foster care system or age out with little to no resources to start their own lives;  
Whereas the people of the United States have a sincere appreciation for the circumstances that place children in foster care;  
Whereas foster youth possess unique qualities and skills that make them ideal candidates for employment, but compared to youth nationally and youth from low-income families, they are less likely to be employed or employed regularly;  
Whereas, when afforded comprehensive support, this resilient population excels in the job market;  
Whereas, within 18 months after leaving foster care, 25 percent of foster youth become homeless and comprise more than a quarter of the United States homeless population;  
Whereas, without positive intervention, youth who age out of foster care often have bouts of homelessness, criminal activity, and incarceration;  
Whereas addressing job readiness early in the transition to adulthood is critical to shaping the future trajectories of these youth; and  
Whereas youth who begin connecting to the workforce prior to discharge from foster care maintain the highest probability of employment: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of connecting foster youth to the workforce through internship programs, such as the Orphan Foundation of America’s InternAmerica program, that provide foster youth the foundation upon which to build their careers and to be successful members of the work force; and  
(2)encourages employers of all sectors and Federal, State, and local governmental agencies to increase employment of the young men and women who have been discharged from foster care in the United States.  
 
Lorraine C. Miller,Clerk. 
